981 F.2d 1245
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Dennis J. SOLOMON, Plaintiff, Appellant,v.Cheryl LABBE, et al., Defendants, Appellees.
Nos. 91-2073, 92-1661.
United States Court of Appeals,First Circuit.
Dec. 29, 1992.

Dennis J. Solomon on brief pro se.
John P. Arnold, Attorney General of New Hampshire, and Suzan Y. Min on brief for appellees.
Before Torruella, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
Pro se plaintiff Dennis Solomon appeals from a district court rule dismissing his 42 U.S.C. § 1983 complaint as violative of the applicable statute of limitations, New Hampshire Rev. Stat.  Ann. 508:4 (1991 Supp.).1  We have reviewed the record and the appellant's briefs on appeal and are persuaded that this action is indeed time-barred and that there is no basis for tolling the applicable three-year limitation period.  The judgment of the district court is affirmed for the reasons stated in that court's April 14, 1992 order.



1
 There are two appeals (No. 91-2073 and 92-1661) before the court.  No. 91-2073 was docketed after the district court dismissed the complaint.  Thereafter, this court remanded the case to the district court for disposition of the plaintiff's motion for reconsideration.   See Commonwealth v. SS Zoe Colocotroni, 601 F.2d 39, 42 (1st Cir. 1979), cert. denied, 450 U.S. 912 (1981) (outlining request for remand procedure).  On remand, the district court again dismissed the complaint.  Appeal No. 92-1661 followed that order